
	
		III
		111th CONGRESS
		1st Session
		S. RES. 8
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Reid (for himself,
			 Mr. McConnell, Mr. Reed, Mr.
			 Whitehouse, Mr. Akaka,
			 Mr. Alexander, Mr. Barrasso, Mr.
			 Baucus, Mr. Bayh,
			 Mr. Begich, Mr.
			 Bennett, Mr. Biden,
			 Mr. Bingaman, Mr. Bond, Mrs.
			 Boxer, Mr. Brown,
			 Mr. Brownback, Mr. Bunning, Mr.
			 Burr, Mr. Byrd,
			 Ms. Cantwell, Mr. Cardin, Mr.
			 Carper, Mr. Casey,
			 Mr. Chambliss, Mrs. Clinton, Mr.
			 Coburn, Mr. Cochran,
			 Ms. Collins, Mr. Conrad, Mr.
			 Corker, Mr. Cornyn,
			 Mr. Crapo, Mr.
			 DeMint, Mr. Dodd,
			 Mr. Dorgan, Mr.
			 Durbin, Mr. Ensign,
			 Mr. Enzi, Mr.
			 Feingold, Mrs. Feinstein,
			 Mr. Graham, Mr.
			 Grassley, Mr. Gregg,
			 Mrs. Hagan, Mr.
			 Harkin, Mr. Hatch,
			 Mrs. Hutchison, Mr. Inhofe, Mr.
			 Inouye, Mr. Isakson,
			 Mr. Johanns, Mr. Johnson, Mr.
			 Kennedy, Mr. Kerry,
			 Ms. Klobuchar, Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 Levin, Mr. Lieberman,
			 Mrs. Lincoln, Mr. Lugar, Mr.
			 Martinez, Mr. McCain,
			 Mrs. McCaskill, Mr. Menendez, Mr.
			 Merkley, Ms. Mikulski,
			 Ms. Murkowski, Mrs. Murray, Mr. Nelson of
			 Florida, Mr. Nelson of
			 Nebraska, Mr. Pryor,
			 Mr. Risch, Mr.
			 Roberts, Mr. Rockefeller,
			 Mr. Salazar, Mr. Sanders, Mr.
			 Schumer, Mr. Sessions,
			 Mrs. Shaheen, Mr. Shelby, Ms.
			 Snowe, Mr. Specter,
			 Ms. Stabenow, Mr. Tester, Mr.
			 Thune, Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Mr. Vitter, Mr.
			 Voinovich, Mr. Warner,
			 Mr. Webb, Mr.
			 Wicker, and Mr. Wyden)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Relative to the death of the Honorable
		  Claiborne de Borda Pell, former United States Senator for the State of Rhode
		  Island.
	
	
		Whereas Claiborne Pell represented the people of Rhode
			 Island with distinction for 36 years in the United States Senate, from 1961 to
			 1997, and was the longest-serving Senator in Rhode Island’s history;
		Whereas Claiborne Pell served in the United States Coast
			 Guard and the Coast Guard Reserve, beginning in 1941 and retiring in 1978 with
			 the rank of Captain;
		Whereas Claiborne Pell participated in the 1945 United
			 Nations Conference on International Organization that established the United
			 Nations, and was a champion of the United Nations throughout his life;
		Whereas Claiborne Pell served as a Foreign Service Officer
			 from 1945 to 1952;
		Whereas Claiborne Pell sponsored the legislation that, in
			 1965, created the National Endowment for the Arts and the National Endowment
			 for the Humanities and, in 1966, created the National Sea Grant College and
			 Program;
		Whereas Claiborne Pell’s vision led to the creation of an
			 improved passenger rail system in the Northeast and across the United
			 States;
		Whereas Claiborne Pell believed that economic means should
			 not be a barrier to a higher education and sponsored legislation creating the
			 Basic Educational Opportunity Grants in 1972, which were renamed “Pell Grants”
			 in 1980;
		Whereas Pell Grants have helped 54,000,000 people in the
			 United States secure a higher education;
		Whereas Claiborne Pell sought to expand educational
			 opportunities throughout his tenure as a member and as Chairman of the Senate
			 Subcommittee on Education, Arts and Humanities;
		Whereas Claiborne Pell served as Chairman of the Senate
			 Committee on Foreign Relations in the 100th through 103rd Congresses;
		Whereas Claiborne Pell was a champion of human rights who
			 devoted himself to promoting a peaceful resolution to international conflict
			 and the elimination of the threat of nuclear weapons; and
		Whereas the hallmarks of Claiborne Pell’s public service
			 were unsurpassed respect, decency, and civility: Now, therefore, be it
		
	
		That—
			(1)the Senate has
			 heard with profound sorrow and deep regret the announcement of the death of the
			 Honorable Claiborne Pell, former member of the United States Senate;
			(2)the Secretary of
			 the Senate communicate these resolutions to the House of Representatives and
			 transmit an enrolled copy thereof to the family of the deceased; and
			(3)that when the
			 Senate adjourns today, it stand adjourned as a further mark of respect to the
			 memory of the Honorable Claiborne Pell.
			
